Writ of error brings for review judgment of the conviction of the offense charged as, "did unlawfully and feloniously have in his possession certain implements and devices, to-wit, duplicate tickets in a certain lottery commonly known as Cuba bolita, which lottery was then and there conducted for money, said duplicate tickets being! evidence of an interest in the aforesaid lottery not yet played, and being then and there in possession of the said Tony Russo as a part of the paraphernalia for conducting the aforesaid lottery," and also charged as, "did unlawfully and feloniously have in his possession certain implements and devices, to-wit, duplicate tickets in a certain lottery commonly known as New York bond, which lottery was then and there conducted for money, said duplicate tickets being evidence of an interest in the aforesaid lottery not yet played, and being then and there in possession of the said Tony Russo as a part of the paraphernalia for conducting the aforesaid lottery."
The judgment must be affirmed on authority of the opinion and judgment in the case of Evellio Grello and Celestino Lopez filed and entered at this term of the Court.
While the opinion and judgment in that case was contrary to the views of two Justices who dissented, the enunciations promulgated therein thereby became binding as the applicable law in such cases and must be regarded, even by a dissenting Justice of this Court, as such.
So the judgment is affirmed.
  So ordered. *Page 598
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                          ON REHEARING